Citation Nr: 0835315	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  06-10 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lake City, 
Florida


THE ISSUE

Entitlement to an annual clothing allowance.


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 determination by a 
Prosthetics Representative at the VA Medical Center (VAMC) in 
Lake City, Florida, which denied the veteran's request for a 
clothing allowance.  



FINDING OF FACT

In November 2007, VA was notified by the U.S. Postal Service 
that the veteran is deceased.

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a July 2005 determination, a Prosthetics Representative at 
the Lake City, Florida, VAMC denied entitlement to an annual 
clothing allowance.  The veteran filed a timely notice of 
disagreement as to the July 2005 determination and also filed 
a timely substantive appeal, which included a request for a 
Travel Board hearing.  In May 2006, his claim was certified 
to the Board.  

In November 2007, the RO sent the veteran a letter informing 
him that his Travel Board hearing was scheduled for December 
2007.  However, later that same month, the U.S. Postal 
Service returned the letter marked "deceased, return to 
sender."  See also unassociated July 2007 Memorandum 
Decision of the U.S. Court of Appeals for Veterans Claims.  

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran, and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2007).


ORDER

The appeal is dismissed.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


